Brady, J.
(dissenting).
The right of the plaintiff to recover for all the oil carried depended upon the delivery of it as required by the contract relating to its carriage. By the agreement it was, during the season of navigation, to be transported to the warehouse of the defendant at Hunter’s Point, and delivered in good order and condition, and the defendant was to pay on delivery. The contract also provided that the defendant was to assume all'risks and loss, of its property by fire when in charge or custody of the plaintiff, whether it was being moved upon cars or barges, or stored or waiting transportation. The barges used by the plaintiff arrived at the dock of the defendant at Hunter’s Point, and some of the oil in barrels was passed into the warehouse when a fire occurred which originated in a tank in the employment of the defendant, and the fire consumed the barges and the oil which was on board of them. It will be perceived from this statement that the plaintiff was prevented from passing the oil into the defendant’s warehouse by a fire which had its origin on the defendant’s premises at the place for unloading and delivery and apparently connected therewith, and that the plaintiff, for aught that appears, was not guilty either of negligence or delay. Whether the fire arose from the want of care on the part of the defendant does not appear, and does not seem to have been in issue. This case thus presented seems to result necessarily in the proposition that the freight should be considered to have been earned. The defendant assumed all risks and loss by fire, and the amount of freight was one of the items of risk under the peculiar circumstances of this case. The plaintiff having reached the defendant’s dock with the oil, and having begun its delivery, did all that could be done when the fire intervened, and should not, therefore, in justice be held to have lost the freight because it did not do what it was *44then impossible to do, namely, to pass tbe oil into the warehouse. The oil was destroyed at the defendant’s dock, and by reason of an incident originating on its premises, and it is a fair interpretation of the contract, as an entirety, therefore that the payment of the freight was one of the losses embraced by the agreement to be borne by the defendant.
It could not have been contemplated by the contracting parties that under such circumstances the freight was not to be paid. For these reasons, thus briefly stated, I do not concur with my brethren.
Judgment affirmed.